Exhibit 10.24

 

CONDITIONAL WAIVER & MODIFICATION NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

This Conditional Waiver & Modification No. 1 to Loan and Security Agreement
(this “Modification”) is entered into as of March 26, 2018 (the “Stated
Modification Date”), by and between Partners for Growth V, L.P. (“PFG”),
Giga-tronics Incorporated, a California corporation, and Microsource, Inc., a
California corporation (individually and collectively, jointly and severally,
“Borrower”). Capitalized terms used but not defined in this Modification shall
have the meanings given them in the Loan Agreement.

 

Recitals

 

WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of April 27, 2017 (the “Loan Agreement”) and certain other Security
Documents (as defined below), pursuant to which PFG has made available to
Borrower the principal amount of $1,500,000, all of which is outstanding on the
Stated Modification Date, in addition to $89,375 in accumulated deferred
interest (calculated as of March 23, 2018) which is due and payable on the
Maturity Date.

 

WHEREAS, PFG and Borrower entered into that certain Forbearance under Loan and
Security Agreement dated as of August 2, 2017, pursuant to which PFG agreed to
forbear from exercising remedies under the Loan Agreement due to Borrower’s
“Specified Defaults” as defined therein until the earlier to occur of August 31,
2017 and certain therein-specified Termination Events, which forbearance was
extended under that certain Forbearance Extension under Loan and Security
Agreement dated as of September 1, 2017, pursuant to which PFG agreed to extend
the fixed Forbearance expiration date forbear from exercising remedies under the
Loan Agreement due to Borrower’s “Specified Defaults” as defined therein until
the earlier to occur of October 15, 2017 and certain therein-specified
Termination Events, which forbearance extension was further extended pursuant to
that certain Forbearance Extension under Loan and Security Agreement dated as of
February 16, 2018, pursuant to which PFG agreed to extend the fixed Forbearance
expiration date before exercising remedies under the Loan Agreement due to
Borrower’s “Specified Defaults” as defined therein (the “Pending Defaults”)
until the earlier to occur of March 31, 2018 and certain therein-specified
Termination Events (the “Currently Effective Forbearance”);

 

WHEREAS, the Currently Effective Forbearance contemplates a restructuring of
(inter alia) the financial covenants applicable under the Loan Agreement in
connection with the satisfaction of an equity (or convertible debt) financing
condition set forth in Section 9(d) of the Currently Effective Forbearance and
Section 7(c) hereof (the “Financing Condition”);

 

WHEREAS, the parties desire to modify the Loan Agreement to waive the Pending
Defaults and to anticipate and facilitate the satisfaction of the Financing
Condition, the waiver and modification set forth herein to be expressly
conditional upon and automatically effective upon the satisfaction of the
conditions set forth in Section 7 (including the Financing Condition);

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

Agreement

 

1.     EFFECTIVENESS. Notwithstanding the execution and delivery of this
Modification by the parties as of the Stated Modification Date, the
modifications, agreements and terms of this Modification shall not be become
effective until, but shall automatically become effective upon and as of the
date the conditions set forth in Section 7 hereof are satisfied by Borrower (the
“Modification Effective Date”).

 

2.     DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement, in that certain Intellectual
Property Security Agreement and related Collateral Agreements and Notices of
even date with the Loan Agreement (the “IPSA”) and the other Loan Documents
entered into on the dates of the Loan Agreement and the Loan Agreement. The
above-described security documents, together with all other documents securing
and/or perfecting security interests in the repayment of the Obligations, shall
be referred to herein as the “Security Documents”. Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations are referred to as the “Existing Loan Documents”.

 

3.     DESCRIPTION OF CHANGES IN TERMS. Effective automatically upon the
Modification Effective Date:

 

(a)     Financial Covenants - TNW. Section 5(a) of the Schedule (Minimum TNW) is
amended and restated to read in its entirety as follows (italicized for
convenience of reading only):

 

“ (a) Minimum TNW:

Measured on the last day of each calendar month from April 30, 2018 though and
including March 31, 2019, on a consolidated basis with its Subsidiaries,
Borrower shall maintain Tangible Net Worth of not less than $250,000 through
December 31, 2018 and $500,000 at all times thereafter.”

 

(b)     Financial Covenants - Revenues. Section 5(b) of the Schedule (Minimum
Revenues) is amended and restated to read in its entirety as follows (italicized
for convenience of reading only):

 

(b) Minimum Revenues:

On a consolidated basis with its Subsidiaries and measured quarterly as of the
last day of each calendar quarter, Borrower shall maintain Revenues on a
cumulative basis of not less than the minimum thresholds set forth below for the
corresponding periods:

 

Period Ending  Threshold  Months in Period Calc

March 31, 2018

$2,000,000

3

June 30, 2018

$3,700,000

6

September 30, 2018

$6,300,000

9

December 31, 2018

$9,200,000

12

March 31, 2019

$12,700,000

15

 

 

--------------------------------------------------------------------------------

 

 

(c)     Future Periods. Section 5(c) of the Schedule (Future Periods) is
deleted, with all other provisions of Section 5 not superseded in clauses (a)
through (c) of this Modification Section 3 remaining in full force and effect.

 

(d)     Definition of “Plan”. The definition of “Plan set forth in Section 7 of
the Loan Agreement is amended and restated to read in its entirety as follows
(italicized for convenience of reading only):

 

“ “Plan” means Borrower’s financial plan as delivered to PFG on March 7, 2018 in
that certain Excel format file entitled “PFG covenants 3-7-18.xlsx” for the
period ending March 31, 2020, to be replaced by a final Board-approved financial
plan on or before April 30, 2018 which shall be consistent in all material
respects with the financial plan delivered to PFG.”

 

(e)     Interest Rate and Terms. The interest rate applicable to monetary
Obligations and the payment terms thereof (cash and deferred payment) shall
revert to the terms stated in the Loan Agreement from the Default Rate
applicable under the Currently Effective Forbearance.

 

(f)     Borrower Address. The address of Borrower for purposes of the Loan
Documents is, henceforth: 5990 Gleason Drive, Dublin CA, 94568.

 

4.     CONTINUING VALIDITY. Borrower understands and agrees that in
conditionally modifying the existing Obligations, PFG is relying upon Borrower's
representations, warranties and agreements as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Modification, the terms
of the Existing Loan Documents remain unchanged and in full force and effect.
PFG's agreement to modify the existing Obligations in no way shall obligate PFG
to give any future consents or waivers or make any future modifications to the
Obligations. Nothing in this Modification shall constitute a satisfaction of the
Obligations or a waiver of any Default or Event of Default under the Existing
Loan Documents, except as set forth in Section 5. It is the intention of PFG and
Borrower to retain as liable parties all makers and endorsers, if any, of the
Existing Loan Documents, unless the party is expressly released by PFG in
writing. Unless expressly released herein, no maker, endorser, or guarantor will
be released by virtue of this Modification. The terms of this paragraph apply
not only to this Modification, but also to all subsequent loan modification
agreements.

 

5.     ACKNOWLEDGMENT OF SPECIFIED DEFAULT; CONDITIONAL WAIVER. Borrower
acknowledges that, but for the Currently Effective Forbearance, it is currently
in default under the Loan Agreement due to the Pending Defaults. If no Default
or Event of Default has occurred and is continuing under the Loan Agreement,
other than the Pending Defaults, and Borrower timely satisfies the conditions
set forth in Section 7 hereof, then PFG shall be deemed to have forever waived
the Specified Defaults. Borrower hereby acknowledges and agrees that except as
specifically provided herein, nothing in this Section or anywhere in this
Modification shall be deemed or otherwise construed as a waiver by PFG of any of
its rights and remedies pursuant to the Existing Loan Documents, applicable law
or otherwise. The waiver of Specified Defaults set forth in this Modification
shall be limited precisely as written and shall not be deemed (a) to be a
forbearance, waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which PFG may now have or may have in the future
under or in connection with the Loan Agreement, the Existing Loan Documents or
any instrument or agreement referred to therein; (b) to be a consent to any
future amendment or modification, forbearance or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof; or (c) to limit or impair PFG’s right
to demand strict performance of all terms and covenants as of any date, subject
to this Modification. The Loan Agreement, as amended, shall continue in full
force and effect. This Modification shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents are hereby
ratified and confirmed and shall remain in full force and effect, subject to any
update of the Representations delivered under Section 7(f).

 

 

--------------------------------------------------------------------------------

 

 

6.     Borrowers’ Representations And Warranties. Borrower represents and
warrants that:

 

(a)     immediately upon giving effect to this Modification (i) the
representations and warranties contained in the Existing Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent qualified in the updated Representations deliverable to
PFG on or before the Stated Modification Date), and (ii) no Event of Default has
occurred and is continuing, other than the Pending Defaults;

 

(b)     Borrower has the corporate power and authority to execute and deliver
this Modification, to amend the PFG Warrants and to perform its obligations
under the Existing Loan Documents and PFG Warrants, as contemplated by this
Modification;

 

(c)     the Constitutional Documents of Borrower delivered to PFG remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

 

(d)     this Modification has been duly authorized, executed and delivered by
Borrower and (i) constitutes the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights; (ii) does not conflict with any law or
regulation or judgment or the Constitutional Documents of Borrower, or any
agreement or document to which Borrower is a party or which is binding upon it
or any of this assets; and (iii) does not require any authorization, approval,
consent (including stockholder or member consent) of any Person, or any license
or registration in any jurisdiction, for its lawful authorization, execution,
performance, validity or enforceability, except to the extent such
authorization, approval, consent (including stockholder or member consent) of
any Person, license or registration is secured on or prior to the Stated
Modification Date and provided to PFG;

 

 

--------------------------------------------------------------------------------

 

 

(e)     as of the date hereof, with Knowledge that PFG is relying on Borrower’s
representations and warranties herein (including the Representations) as a basis
for entering into this Modification at Borrower’s request, Borrower has no
defenses against its obligation to repay the Obligations and it has no claims of
any kind against PFG. Borrower acknowledges that PFG has acted in good faith and
has conducted its relationship with Borrower in a commercially reasonable
manner, including in connection with this Modification and in connection with
the Existing Loan Documents;

 

(f)     with respect to any Loan Documents binding upon a Person not party to
this Modification, each such Person has been apprised of this Modification, has
consented to Borrower’s execution and delivery of this Modification and, to the
extent not executed concurrently with this Modification (or as a condition
subsequent hereto), has agreed if so requested by PFG to promptly execute and
deliver to PFG a reaffirmation of its obligations under any Existing Loan
Documents to which it is a party or is bound;

 

(g)     the IPSA and associated Collateral Agreements and Notices disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property (as defined in said IP Security Agreement) or Borrower has
included revised and updated Intellectual Property schedules as part of an
update to the Representations required in Section 7(f) of this Modification and
as part of the Reaffirmation of IPSA required in Section 7(h) of this
Modification (and in their respective associated Exhibits and Schedules);

 

(h)     Borrower hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Representations dated as of the Stated
Modification Date; and

 

(i)     Except as expressly stated in this Modification, neither PFG nor any
agent, employee or representative of PFG has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Modification, (ii) Borrower has made such investigation of
the facts pertaining to this Modification and all of the matters appertaining
thereto, as it deems necessary, and (iii) the terms of this Modification are
contractual and not a mere recital.

 

Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

7.      CONDITIONS. The effectiveness of this Modification is conditioned upon
satisfaction of each of the following, with the consequence of a failure to meet
the following conditions as set forth in the proviso at the end of this Section
7:

 

 

--------------------------------------------------------------------------------

 

 

(a)     Execution and Delivery. Borrower shall have duly executed and delivered
to PFG a counterpart of this Modification and such other documents and
instruments as are otherwise required in this Section 7;

 

(b)     Constitutional and Authority Documents. Applicable only to the extent
the same may have been modified or superseded or are no longer accurate since
the date of the Loan Agreement, PFG shall have received copies, certified by a
duly authorized officer of Borrower, to be true and complete as of the Stated
Modification Date (or, if later, the Modification Effective Date), of each of
(i) the governing documents of Borrower as in effect on the date hereof, (ii)
any necessary resolutions of Borrower authorizing the execution and delivery of
this Modification, the other documents executed in connection herewith
(including the PFG Warrants) and Borrower’s performance of all of the
transactions contemplated hereby, and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of Borrower;

 

(c)     Financing Condition. Borrower shall have (i) consummated, substantially
concurrently with the effectiveness of this Modification (which shall be on or
before March 26, 2018, unless PFG agrees in its discretion to an extension), an
equity or subordinated debt investor financing providing not less than
$1,000,000 in gross cash proceeds to Borrower, and (ii) provided true and
correct copies of the fully-executed agreements and/or instruments that
demonstrate satisfaction of the requirement of Section 7(c) (the Financing
Condition);

 

(d)     Restatement of PFG Warrants. Borrower shall have executed and delivered
Second Amended and Restated Warrants to each of Partners for Growth IV, L.P.,
PFG Equity Investors, LLC and SVB Financial Group, in the form set forth in
Exhibit A hereto (the “PFG Warrants”);

 

(e)     Lender Expenses. Borrower shall have paid, upon PFG invoice, all unpaid
fees and Lender Expenses incurred pursuant to or in connection with the
Currently Expiring Forbearance and this Modification;

 

(f)     Updates to Representations. Borrower shall have delivered within one (1)
Business Day prior to the Stated Modification Date an update to the
Representations delivered to PFG on the date of the Loan Agreement, with the
information and disclosures contained therein true, correct, accurate and
complete as of the Stated Modification Date and the date delivered, appended
hereto as Exhibit B;

 

(g)     Landlord Consent. Within thirty (30) days of the Stated Modification
Date, Borrower shall use all reasonable commercial efforts to procure in PFG’s
favor a landlord consent for the landlord of its principal premises at: 5990
Gleason Drive, Dublin CA, 94568.

 

(g)     Authority Documents. Borrower shall have promptly provided such
documentation of the authorization of this Modification and the restatement of
the PFG Warrants as PFG may reasonably require;

 

 

--------------------------------------------------------------------------------

 

 

(h)      Stock Issuance. Within fifteen days, Borrower (Parent) shall have
issued one hundred fifty thousand (150,000) common shares to PFG and its
designees in consideration of the elimination of the “put” mechanism under the
PFG Warrants.

 

(i)     IPSA Reaffirmation. Borrower shall have executed and delivered the
Reaffirmation of IPSA appended hereto as Exhibit C, together with any updates to
the Intellectual Property and Domain Rights since the original Effective Date of
the Loan Agreement (or later update of information, as applicable);

 

provided, however, any material failure of any of the conditions set forth in
this Section 7 (as determined in PFG’s good faith and reasonable judgment) shall
mean that this Modification has not become (or if such failure is in relation to
a condition subsequent, is no longer) effective and that the terms of the
Currently Effective Forbearance remain in effect (or if such failure is in
relation to a condition subsequent, such terms are reinstated).

 

8.     CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary or appropriate to reflect the modifications and other
transactions contemplated by this Modification.

 

9.     RATIFICATION OF EXISTING LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Existing Loan Documents
and all security and other collateral granted to PFG thereunder, and confirms
that the Indebtedness secured thereby includes, without limitation, the
Obligations.

 

10.     Further Assurances. Borrower agrees to execute such further documents
and instruments and to take such further actions as PFG may request in its good
faith business judgment to carry out the purposes and intent of this
Modification.

 

 

--------------------------------------------------------------------------------

 

 

11.     RELEASE. FOR AND IN CONSIDERATION OF PFG’S AGREEMENTS CONTAINED HEREIN,
BORROWER, TOGETHER WITH ITS, SUCCESSORS AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, “RELEASORS”) HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
WAIVES AND DISCHARGES PFG AND EACH OF ITS RESPECTIVE PARENTS, DIVISIONS,
SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS,
SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR RESPECTIVE CURRENT AND FORMER
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS, AGENTS, AND
EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE EFFECTIVE DATE THAT ANY OF THE RELEASORS MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING DIRECTLY OR INDIRECTLY FROM THE
LAWSUIT, ANY PRIOR OR EXISTING LOANS BETWEEN RELEASORS AND RELEASED PARTIES, ANY
OF THE EXISTING LOAN DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
ANY OF THE EXISTING LOAN DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE. EACH OF THE RELEASORS WAIVES THE BENEFITS OF ANY LAW INCLUDING
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH MAY PROVIDE IN SUBSTANCE: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH
OF THE RELEASORS UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE
TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE
DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR
SUSPECTED MAY LATER BE DISCOVERED. EACH OF THE RELEASORS ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION. By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by PFG with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights. Borrower acknowledges that (i) this release may be pleaded
as a full and complete defense and/or as a cross-complaint or counterclaim
against any action, suit, or other proceeding that may be instituted, prosecuted
or attempted in breach of this release, and (ii) Borrower acknowledges that the
release contained herein constitutes a material inducement to PFG to enter into
this Agreement, and that PFG would not have done so but for PFG’s expectation
that such release is valid and enforceable in all events. Borrower hereby
represents and warrants to and covenants with PFG, and PFG is relying thereon,
as follows: (u) except as expressly stated in this Agreement, neither PFG nor
any agent, employee or representative of PFG has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Agreement; (v) Borrower has made such investigation of the
facts pertaining to this Agreement and all of the matters appertaining thereto,
as it deems necessary; (w) the terms of this Agreement are contractual and not a
mere recital; (x) this Agreement has been carefully read by Borrower, the
contents hereof are known and understood by Borrower, and this Agreement is
signed freely, and without duress, by Borrower; (y) Borrower represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every claim and every other matter which it releases herein, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm or entity any claims or other matters herein
released; and (z) Borrower shall indemnify PFG, defend and hold it harmless from
and against all claims based upon or arising in connection with prior
assignments or purported assignments or transfers of any claims or matters
released herein.

 

 

--------------------------------------------------------------------------------

 

 

12.     ADVICE OF COUNSEL. PFG and Borrower have prepared this Agreement and all
documents, instruments, and agreements incidental hereto with the aid and
assistance of their respective counsel. Accordingly, all of them shall be deemed
to have been drafted by PFG and Borrower and shall not be construed against
either PFG or Borrower.

 

13.     ILLEGALITY OR UNENFORCEABILITY. Any determination that any provision or
application of this Agreement is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.

 

14.     INTEGRATION; CONSTRUCTION; ETC. This Modification, the Loan Agreement
and the Existing Loan Documents (as modified) and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Modification;
provided, however, that any financing statements or other agreements or
instruments filed by PFG with respect to Borrower shall remain in full force and
effect. The quotation marks around modified clauses set forth herein and any
differing font styles in which such clauses are presented herein are for ease of
reading only and shall be ignored for purposes of construing and interpreting
this Modification. This Modification is subject to the General Provisions of
Section 8 of the Loan Agreement. The Existing Loan Documents are hereby amended
wherever necessary to reflect the modifications set forth in this Modification.
The Recitals are incorporated herein by reference.

 

15.     Governing Law; Venue. THIS MODIFICATION SHALL BE GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. Borrower and PFG submit to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California, in connection with any
proceeding or dispute arising in connection herewith.

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

PFG

BORROWER

Partners for Growth V, L.P.

By:  _________________________

Name:  Phil Lawson, Manager

Title:    Partners for Growth V, LLC, its

General Partner

GIGA-TRONICS INCORPORATED

 

 

 

By_______________________________

President or Vice President

 

By_______________________________

Secretary or Ass't Secretary

 

 

MICROSOURCE, INC.

 

 

 

By_______________________________

President or Vice President

 

By_______________________________

Secretary or Ass't Secretary

   

 

 

Waiver and Modification No. 1 to Loan and Security Agreement Signature Page

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SECOND AMENDED AND RESTATED WARRANTS

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

REPRESENTATIONS

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

REAFFIRMATION OF IPSA

 